IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Lehigh,                              :
                             Petitioner        :
                                               :
              v.                               :   No. 1343 C.D. 2020
                                               :   Submitted: July 16, 2021
Ashley Moyer (Workers’                         :
Compensation Appeal Board),                    :
                       Respondent              :


BEFORE: HONORABLE P. KEVIN BROBSON, President Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY PRESIDENT JUDGE BROBSON                                  FILED: December 13, 2021


       The County of Lehigh (Employer) petitions for review of an order of the
Workers’ Compensation Appeal Board (Board), dated November 19, 2020. The
Board affirmed the decision of a Workers’ Compensation Judge (WCJ), granting
Ashley Moyer’s (Claimant) claim petition and denying her penalty petition. For the
reasons that follow, we affirm the Board’s order.
                                 I.       BACKGROUND
       Claimant works for Employer as a corrections officer. On March 13, 2018,
Claimant filed a claim petition1 against Employer, asserting that she sustained a left

       1
         With respect to a claim petition, the claimant bears the burden of proving all elements
necessary for an award. Inglis House v. Workmen’s Comp. Appeal Bd. (Reedy), 634 A.2d 592,
595 (Pa. 1993). Pursuant to Section 301(c)(1) of the Workers’ Compensation Act (Act), Act of
knee injury while working for Employer at the Lehigh County Jail on
February 18, 2018, and that she was disabled as a result thereof. (Reproduced
Record (R.R.) at 5a-7a.)              Claimant sought total disability benefits from
February 18, 2018, and ongoing. (Id. at 6a.) Employer filed an answer denying all
allegations in the claim petition. (Id. at 8a-10a.) The matter was assigned to a WCJ
for disposition.2
       In support of her claim petition, Claimant testified before the WCJ at a hearing
held on May 22, 2018. Claimant testified that, on February 18, 2018, she was
working at the Lehigh County Jail as a corrections officer. She testified that her
position as a corrections officer entails supervising inmates by performing
irregular 30-minute rounds to ensure that prisoners are following the rules and
regulations of the housing unit.                  (R.R. at 22a.)            Claimant performs
approximately 16 rounds per shift and spends substantial time on her feet, either
standing behind a podium, walking, or traversing steps. (Id. at 23a.) On the morning
of February 18, 2018, after descending a flight of steps, Claimant turned her body to
the left to return to her podium, but her left foot remained planted while her left leg

June 2, 1915, P.L. 736, as amended, 77 P.S. § 411(1), an employee’s injuries are compensable if
they “(1) arise[] in the course of employment and (2) [are] causally related thereto.” ICT Grp. v.
Workers’ Comp. Appeal Bd. (Churchray-Woytunick), 995 A.2d 927, 930 (Pa. Cmwlth. 2010)
(quoting U.S. Airways v. Workers’ Comp. Appeal Bd. (Dixon), 764 A.2d 635, 640
(Pa. Cmwlth. 2000), appeal denied, 788 A.2d 382 (Pa. 2001)). Further, an employee must
demonstrate that she is disabled as a consequence of the work-related injury. Cromie v. Workmen’s
Comp. Appeal Bd. (Anchor Hocking Corp.), 600 A.2d 677, 679 (Pa. Cmwlth. 1991). Unequivocal
medical evidence is required where it is not obvious that an injury is causally related to the work
incident. Id.
       2
         Claimant also filed a penalty petition against Employer, alleging that Employer violated
Section 406.1 of the Act, as amended, added by the Act of February 8, 1972, P.L. 25, 77 P.S.
§ 717.1, by failing to conduct a prompt investigation of Claimant’s reported injury. (R.R. at 1a-2a.)
The WCJ denied the penalty petition at the same time he granted the claim petition.
(WCJ’s 6/17/2019 Decision at 9.) The WCJ’s denial of the penalty petition is not at issue in this
appeal, and, therefore, we do not address it further in this opinion.
                                                 2
turned with her body. (Id. at 24a-25a.) She felt a sharp pain down the inside of her
left knee, but she continued walking to the podium because the pain went away and
“there [were] male inmates all around.” (Id. at 24a, 37a.) Claimant subsequently
experienced pressure in her knee that she could not relieve, but she continued her
work and finished her shift that day, albeit more slowly because of the discomfort.
(Id. at 24a-26a, 44a.) She reported the knee injury to her sergeant and completed an
incident report prior to finishing her shift. (Id. at 25a.) Although Claimant continued
to experience discomfort in the form of constant pressure and the feeling of popping
in her knee, she could still walk, so she did not go to the emergency room.
(Id. at 26a.) Claimant reported to work the following day.
      Claimant testified that, on February 20, 2018, she left work early and saw a
doctor at OAA Orthopaedic Specialists (OAA). (Id. at 26a-27a.) A doctor at OAA
ordered an X-ray, and, upon review of the X-ray, he took Claimant out of work for
two weeks, which was subsequently extended for an additional six-week period.
(Id. at 27a-28a.) Claimant had not returned to work as of the date of her testimony.
(Id. at 28a.) Claimant received physical therapy treatment, which, she explained,
exacerbated her discomfort. (Id. at 28a-29a.) She then stopped treatment at OAA
and began seeing Barry Ruht, M.D., who put Claimant in a knee immobilizer during
her first visit with him, which she wore for seven weeks. (Id. at 29a-30a, 45a.) Dr.
Ruht also kept Claimant out of work and sent her back to physical therapy.
(Id. at 31a.) Claimant testified that she had not experienced a knee injury prior to
February 18, 2018, and that she continues to experience pressure and occasionally a
sharp pain on the inside of her knee. (Id. at 32a.) Claimant further testified that,
while she can drive, she can only walk for short periods of time before feeling
discomfort. (Id. at 32a-33a.) Claimant stated that she does not feel she is capable


                                          3
of returning to her regular job as a corrections officer because she cannot spend long
periods of time on her feet. (Id. at 35a.)
       Claimant also presented the August 15, 2018 deposition testimony of Dr.
Ruht, who is board certified in orthopedic surgery. (Id. at 80a.) Dr. Ruht testified
that he first treated Claimant on March 30, 2018, for complaints of pain on the inside
of her left knee. (Id. at 82a-84a.) At that time, Dr. Ruht performed a physical
examination of Claimant, which revealed a left antalgic gait, tenderness and left knee
pain, swelling, and weakness. (Id. at 84a-85a.) In addition, he noted atrophy of the
left quadriceps, patella femoral crepitus with palpable effusion, and visible synovial
thickening. (Id. at 85a.) Dr. Ruht believed that Claimant’s kneecap was not properly
tracking. (Id. at 85a-86a.) As part of his initial evaluation of Claimant, Dr. Ruht
also reviewed a magnetic resonance image (MRI) of Claimant’s left knee, which
was performed on March 23, 2018. (Id. at 86a.) Dr. Ruht explained that the MRI
revealed lateral patella tilt, lateral subluxation, effusion, arthritis of the kneecap, and
rupture of the retinacular. (Id. at 86a-87a.) According to Dr. Ruht, these findings
correlated with Claimant’s complaints and the mechanism of injury. (Id. at 88a.)
Dr. Ruht ultimately diagnosed Claimant with the following: dislocation of the left
patella, effusion in the left knee, pain in the left knee, limp, and arthritis in the
kneecap femur joint. (Id. at 88a-89a.) He recommended a knee brace and the
medication Naproxen, which Claimant had previously been prescribed. (Id. at 89a.)
Over the six occasions Dr. Ruht saw Claimant, she improved clinically, but he
maintained the restrictions on her ability to work. (Id. at 90a-92a.) Dr. Ruht advised
Claimant that if her patella femoral symptoms continued, he would recommend
arthroscopy    involving     reconstruction       of   the   patella   femoral   ligament.
(Id. at 93a-94a.) While Claimant’s condition has improved, she continues to have


                                              4
patella femoral syndrome, a deconditioning of the quadriceps, and arthritis of the
patella femoral joint, the latter of which Dr. Ruht testified was either caused or
aggravated by her February 18, 2018 injury.3 (Id. at 108a-09a.)
       In opposition to Claimant’s claim petition, Employer presented the
October 17, 2018 deposition testimony of Robert W. Mauthe, M.D., who is board
certified in physical medicine, rehabilitation, and electrodiagnostic medicine.
(Id. at 176a.) Dr. Mauthe examined Claimant on June 15, 2018, which included
reviewing Claimant’s medical records and diagnostic studies, obtaining a history,
and performing a physical examination. (Id. at 178a-79a.) Dr. Mauthe reviewed
Claimant’s March 2018 MRI and, subsequently, a September 2018 MRI, which had
not changed from the March MRI.                (Id. at 179a.)     Dr. Mauthe testified that
Claimant’s recounting of her history to him was consistent with her testimony before
the WCJ. (Id. at 179a-80a.) Dr. Mauthe offered the following opinions regarding
Dr.    Ruht’s     findings:        (1) Claimant’s      effusion     is   minimal      and     not
pathologic; (2) Claimant suffers from chondromalacia of the patella and not
post-traumatic arthritis, “which is very common in women, and is really not a
pathologic finding”; (3) Claimant has not experienced a rupture of her medial
extensor retinaculum, as it is not on the MRI and she would have been unable to
ascend and descend stairs had she ruptured that ligament; and (4) Dr. Mauthe’s
measurement of Claimant’s quadriceps indicates “someone who has patella


       3
          In addition, Claimant offered the deposition testimony of Danielle Fagan, an adjuster
employed by Employer’s workers’ compensation insurance provider. Ms. Fagan testified that she
had recently taken over the handling of Claimant’s file. (R.R. at 129a.) She was unable to testify
about the investigation regarding Claimant’s injury, and she had not reviewed any of Claimant’s
records and, therefore, was unable to testify about why Employer issued a notice of denial to
Claimant. (Id. at 129a-31a.) Ms. Fagan merely scheduled Claimant’s independent medical
examination (IME). (Id. at 129a-30a.) The WCJ summarized Ms. Fagan’s testimony and found
it “perfectly credible, but largely irrelevant” to his decision. (WCJ’s 6/17/2019 Decision at 5.)
                                                5
chondromalacia” and not someone in need of knee replacement. (Id. at 182a-84a.)
Dr. Mauthe’s physical examination of Claimant revealed no swelling, atrophy,
temperature change, instability, or reduction in range of motion. (Id. at 184a-86a.)
He concluded, within a reasonable degree of medical certainty, that Claimant “had
a normal orthopedic examination with no evidence of pathology in the knee.”
(Id. at 187a.) Dr. Mauthe also reviewed the jail surveillance video taken on the day
of Claimant’s injury and observed her “going up and down stairs without any
problems” or interruption in her gait. (Id. at 191a.) Dr. Mauthe also observed that
Claimant appears to be “agile, [and] very athletic.” (Id. at 192a.) Dr. Mauthe stated
that he did not see any evidence on the video footage of Claimant being injured on
February 18, 2018, and did not find evidence of injury on the date he physically
examined her. (Id. at 193a-95a.) Dr. Mauthe opined that even if the WCJ was to
conclude that Claimant sustained a work injury on February 18, 2018, Claimant was
recovered from that injury as of June 15, 2018, the date of his examination of
Claimant. (Id. at 195a.) On cross-examination, Dr. Mauthe admitted that the doctor
at OAA ordered an MRI, placed Claimant on restrictions, put her in a leg brace, and
determined that Claimant suffered a work-related injury.4 (Id. at 197a-202a.)



       4
          Employer also presented the September 21, 2018 deposition testimony of Darbe George,
Employer’s Human Resource Administrator. Ms. George testified about the timeline of
Employer’s investigation of Claimant’s injury, including her request that the Lehigh County Jail’s
Deputy Warden, Robert McFadden (Deputy Warden McFadden), review the jail’s surveillance
video taken on the date of the injury. (R.R. at 146a-50a.) According to Ms. George, Deputy
Warden McFadden informed her that he did not see any evidence of an injury based on the
surveillance video. (Id. at 150a.) Ms. George also reviewed the video and saw no evidence of
injury. (Id. at 151a-53a.) Based solely on Deputy Warden McFadden’s and Ms. George’s review
of the surveillance video, Ms. George recommended to Employer’s insurance carrier that
Claimant’s claim be denied. (Id. at 153a-54a, 159a.) The WCJ found Ms. George’s testimony
credible, concluding it established that Employer promptly investigated the matter prior to issuing
the notice of denial. (WCJ’s 6/17/2019 Decision at 6.)

                                                6
       A second hearing was held before the WCJ on July 26, 2018, at which Deputy
Warden McFadden testified. He explained that he reviewed the jail’s surveillance
video on the date and time of Claimant’s injury, and he did not see any interruption
in her stride. (Id. at 63a-64a.) In fact, Deputy Warden McFadden observed Claimant
ascending stairs in “double-time” and with a “bounce” in her step. (Id. at 66a-67a.)
       By decision and order dated June 17, 2019, the WCJ granted Claimant’s claim
petition and denied her penalty petition.5 In so doing, the WCJ made the following
relevant findings and credibility determinations:
               6.     The Employer . . . offered the credible testimony of
                      Deputy Warden . . . McFadden, who authenticated
                      and verified the video at the hearing of
                      July 26, 2018.    On his review, he noted no
                      interruption in the Claimant’s stride. He noted at
                      least one occasion when the Claimant went upstairs,
                      “in a double time, a bounce.”[] He believed there
                      was no difference in the Claimant’s ambulation
                      throughout her shift. Based on his authentication,
                      the DVDs containing the recordings were placed in
                      evidence.
               7.     We have observed the recordings of the Claimant’s
                      work day in detail. We note the obvious that the
                      recordings are not as clear and crisp as they might
                      be. They certainly lack the production values of
                      commercial recordings.         Nonetheless, it is
                      impossible to corroborate the occurrence of the
                      Claimant’s injury on these recordings. If the
                      Claimant felt pain[,] she did not show it. It is very

       5
          The WCJ initially issued an order on March 25, 2019, granting the claim petition and
denying the penalty petition. (Certified Record (C.R.) at Item No. 8.) Both parties appealed,
arguing that the decision was not reasoned because it did not contain findings of fact and
conclusions of law. (C.R. at Item Nos. 9, 11.) The Board agreed with the parties and remanded
the case to the WCJ for him to promptly issue a new decision and order containing findings of fact
and conclusions of law. (C.R. at Item No. 13.) The WCJ acknowledged the apparent error in his
June 17, 2019 decision, noting that the absence of any findings of fact and conclusions of law in
his March 25, 2019 decision and order “remains a digital mystery, a cloud conundrum.” (WCJ’s
6/17/2019 Decision at 3.)
                                                7
     clear that on the day of injury at least, if the
     Claimant felt pain it did not disable her in any way.
     We further note that Dr. Ruht offered no opinions
     based on these recordings. Consequently, we are
     most reluctant to find any medical evidence in these
     recordings as the Claimant’s own medical expert
     has not done so.
8.   The testimony of [Claimant] is credible in part. To
     the extent she testified that she hurt her knee in the
     course of her employment on February 18, 2018,
     her testimony is credible, as is her testimony that
     she promptly reported the injury and underwent
     treatment at OAA. The treatment was itself
     corroborative of the occurrence of an injury in that
     swelling and atrophy were both noted during her
     treatment; however, to the extent the Claimant
     considers herself to be disabled from her
     employment as of the date of examination by Dr.
     Mauthe, her testimony is not credible in light of the
     expert medical opinion of Dr. [] Mauthe and the
     lack of any findings as of the time of his
     examination. We recognize that the Claimant
     testified three weeks before her examination by Dr.
     Mauthe.
9.   To the extent the medical experts disagree, the
     opinion of Dr. Ruht is credible that the Claimant
     injured her knee at work on February 18, 2018[,]
     and was disabled thereby with a diagnosis of
     dislocation of the left patella, effusion[,] and pain.
     To the extent he found continuing disability and
     further diagnoses including:           patellofemoral
     syndrome, arthritis of the patellofemoral joint[,] and
     a rupture of the medial extensor retinaculum, his
     testimony is not credible. These findings are made
     in consideration of the credible portions of the
     expert medical opinions of Dr. [] Mauthe, the lack
     of support by the objective testing of [an] MRI, Dr.
     Ruht’s failure to explain the Claimant’s ability to
     perform her job including bouncing up stairs even
     after the alleged rupture of the retinaculum[,] and
     the complete lack of findings as of Dr. Mauthe’s
     examination. The opinion of Dr. Mauthe that the
                           8
                      Claimant was no longer suffering from any work
                      injury as of the time of his examination is entirely
                      credible and is accepted as fact as are his opinions
                      that the Claimant never incurred most of the
                      [injuries] described by Dr. Ruht including
                      chondromalacia of the left patella, rupture of the
                      medial extensor retinaculum, arthritis[,] and
                      aggravation of arthritis.
              ....
              11. The Claimant is entitled to payment of
                   compensation for total disability from the date of
                   the injury until the date of Dr. Mauthe’s
                   examination.

(WCJ’s 6/17/2019 Decision at 6-7.) Based on these relevant findings and credibility
determinations, the WCJ essentially concluded that: (1) Claimant met her burden of
proving that she sustained a disabling injury to her left knee as a result of the
February 18, 2018 work-related incident and that she was entitled to benefits through
the date of Dr. Mauthe’s examination. Employer appealed to the Board, which
affirmed the WCJ’s decision. Employer then petitioned this Court for review.
                          II.    ARGUMENTS ON APPEAL
       On appeal,6 Employer argues that the Board erred by affirming the WCJ’s
decision granting Claimant’s claim petition because the WCJ arbitrarily and
capriciously disregarded substantial, incontrovertible evidence of record, i.e., the jail
surveillance video, which, according to Employer, proves that Claimant did not
sustain any work-related injury on February 18, 2018. Employer also argues that


       6“
          Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact are supported by substantial evidence[,] and whether constitutional
rights were violated.” Combine v. Workers’ Comp. Appeal Bd. (Nat’l Fuel Gas Distrib. Corp.),
954 A.2d 776, 778 n.1 (Pa. Cmwlth. 2008), appeal denied, 967 A.2d 961 (Pa. 2009). A review
for capricious disregard of material competent evidence is an appropriate component of appellate
consideration in every case in which the question is properly brought before the Court. Leon E.
Wintermyer, Inc. v. Workers’ Comp. Appeal Bd. (Marlowe), 812 A.2d 478, 487 (Pa. 2002).

                                               9
the WCJ failed to issue a reasoned decision as required by Section 422(a) of the Act,7
in part due to the WCJ’s alleged capricious disregard of the video evidence.
                                  III.   DISCUSSION
                           A. Capricious Disregard of Evidence
      A capricious disregard of evidence occurs only when the WCJ ignores
competent, relevant evidence. Armitage v. Workers’ Comp. Appeal Bd. (Gurtler
Chems.), 842 A.2d 516, 519 n.4 (Pa. Cmwlth. 2004). A capricious disregard of
evidence has been characterized as “a deliberate and baseless disregard of apparently
reliable evidence.” Taliaferro v. Darby Twp. Zoning Hearing Bd., 873 A.2d 807,
814 (Pa. Cmwlth.), appeal denied, 887 A.2d 1243 (Pa. 2005). Thus, when
determining whether the WCJ capriciously disregarded evidence, the Court must
decide if the WCJ willfully or deliberately ignored evidence that any reasonable
person would have considered to be important in reaching a result. See Bennett v.
Unemployment Comp. Bd. of Rev., 33 A.3d 133, 136 n.3 (Pa. Cmwlth. 2011).
      Employer argues that the WCJ and the Board capriciously disregarded the
video evidence submitted by Employer, which Employer characterizes as
establishing that Claimant did not sustain a work-related injury on the day in
question. Claimant responds that the WCJ did not disregard or ignore the video
evidence, as the WCJ reviewed the video and summarized its content and explained
the evidentiary weight he gave to the video in finding of fact number 7.
      A review of finding of fact number 7 reveals that the WCJ indeed commented
on the quality of the video recording, implied that the video was of poor quality, and
found it impossible to corroborate the occurrence (or lack thereof) of an injury based
on the video. Thus, it appears that Employer actually takes issue with the WCJ’s


      7
          77 P.S. § 834.
                                           10
decision to give little weight to the video for purposes of determining whether a
work-related injury occurred. In workers’ compensation proceedings, the WCJ is
the ultimate finder of fact.      Williams v. Workers’ Comp. Appeal Bd. (USX
Corp.-Fairless Works), 862 A.2d 137, 143 (Pa. Cmwlth. 2004). As factfinder,
matters of credibility, conflicting medical evidence, and evidentiary weight are
within the WCJ’s exclusive province. Id. We, therefore, may not reweigh the
evidence or the credibility of the witnesses but must “simply determine whether the
WCJ’s findings have the requisite measure of support in the record as a whole.” Elk
Mountain Ski Resort, Inc. v. Workers’ Comp. Appeal Bd. (Tietz, deceased),
114 A.3d 27, 32 n.5 (Pa. Cmwlth. 2015). For these reasons, we cannot conclude that
the WCJ capriciously disregarded the video evidence, as the WCJ specifically
addressed the video in his decision and chose to accord it only some weight in his
decision, as discussed below.
                                B. Reasoned Decision
      Section 422(a) of the Act provides, in pertinent part, that all parties in a
workers’ compensation case are “entitled to a reasoned decision containing findings
of fact and conclusions of law based upon the evidence as a whole which clearly and
concisely states and explains the rationale for the decisions so that all can determine
why and how a particular result was reached.” The decision of a WCJ is “reasoned”
if it allows for meaningful appellate review without further elucidation. Daniels v.
Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043, 1052 (Pa. 2003). In
order to satisfy this standard, a WCJ does not need to discuss every piece of the
evidence in the record. Dorsey v. Workers’ Comp. Appeal Bd. (Crossing Constr.
Co.), 893 A.2d 191, 194 n.4 (Pa. Cmwlth. 2006), appeal denied, 916 A.2d 635
(Pa. 2007). Rather, Section 422(a) of the Act requires WCJs to issue reasoned


                                          11
decisions so that this Court does not have to “imagine” the reasons why a WCJ finds
that the testimony of one witness was more credible than the testimony of another
witness. Id. at 196 (quoting Lewis v. Workers’ Comp. Appeal Bd. (Disposable
Prods.), 853 A.2d 424, 429 (Pa. Cmwlth. 2004)). Thus, “[w]hen faced with
conflicting evidence, the [WCJ] must adequately explain the reasons for rejecting or
discrediting competent evidence.”      Section 422(a) of the Act.      Setting aside
Employer’s contention that the WCJ capriciously disregarded video evidence, the
crux of Employer’s remaining argument that the WCJ’s decision is not reasoned
focuses on finding of fact number 7, which Employer contends is irrational and
inconsistent with several other findings.
      Employer maintains that finding of fact number 7 is irrational to the extent
that it criticized the quality of the video recordings and impliedly determined that
the video does not corroborate the lack of occurrence of any work injury on the day
in question. Employer essentially contends that the video itself precludes a finding
that Claimant was injured on February 18, 2018, and, therefore, the WCJ failed to
issue a reasoned decision. In support of this position, Employer points to the WCJ’s
statement that the video “recordings are not as clear and crisp as they might be.”
(Employer’s Brief (Br.) at 17 (quoting WCJ’s 6/17/2019 Decision at 6).) Employer
describes the video as “state of the art digital recordings” that the WCJ declined to
view at the hearing. (Id.) Employer surmises that the WCJ’s equipment for viewing
the recordings was “subpar” based on his description of the recordings. (Id.)
Employer also contends that the WCJ’s reasoning for attributing little evidentiary
weight to the video evidence, as explained in finding of fact number 7, is
“[]irrational[] and simply does not make any sense.” (Id. at 17-18.) Employer
further dissects finding of fact number 7 in an attempt to show its flawed reasoning,


                                            12
asserting two additional bases as support for its argument. First, Employer’s expert,
Dr. Mauthe, reviewed the video and provided “sound medical evidence” proving
that the video does not support the occurrence of a work injury. (Id. at 18.) Second,
Claimant’s expert, Dr. Ruht, offered no opinion about the video evidence because,
as he testified on cross-examination, he was unaware of the video. Employer
maintains that, because Dr. Ruht was not presented with the video evidence prior to
him rendering an opinion on the matter, the foundation of his causation opinion is
faulty.
      In addition, Employer argues that several of the WCJ’s findings are
inconsistent with finding of fact number 7, including:          (1) finding of fact
number 4(e), describing Dr. Mauthe’s testimony that the video showed Claimant
moving quickly and with agility and athleticism; (2) finding of fact number 5,
describing Ms. George’s credible testimony that Employer’s investigation included
a prompt review of the video and Deputy Warden McFadden’s conclusion that the
video showed no evidence of injury or any change in Claimant’s gait; and (3) finding
of fact number 6, describing Deputy Warden McFadden’s credible testimony that
the video showed no difference in Claimant’s ambulation throughout her shift.
According to Employer, the testimony of its witnesses describing the content of the
video, which constitutes uncontroverted evidence that “is not subject to ‘credibility
determinations,’” discredits Claimant’s account of, and Dr. Ruht’s evaluation of,
Claimant’s alleged injury. (Id. at 21-36.) As uncontroverted evidence, according to
Employer, the WCJ was required under Section 422(a) of the Act to adequately
explain his reasons for rejecting the evidence, but, instead, he “summarily
disregarded and ignored the video evidence.” (Id. at 26, 29.)




                                         13
      Claimant counters that the WCJ “satisfied the reasoned decision requirement
by clearly and concisely stating and explaining the rationale for his decision
concerning the video and acted within his discretion to limit the weigh[t] which he
placed upon the footage.” (Claimant’s Br. at 11-12.) Claimant further contends that
“the video does not constitute irrefutable evidence that an injury did not occur” and
points out that the WCJ was not bound to accept the video to establish lack of injury,
as a WCJ has complete authority over questions of credibility, conflicting medical
evidence, and evidentiary weight. (Id. at 11.) As such, Claimant asserts that the
Board did not err in affirming the WCJ’s decision.
      Our review of the WCJ’s decision reveals that the WCJ interpreted the video
as merely showing that Claimant did not exhibit outward signs of injury on that day,
with other credible evidence indicating that she was in fact injured. Thus construed,
finding of fact number 7 is neither illogical nor inconsistent with the WCJ’s other
findings—i.e., the WCJ rejected Employer’s testimonial evidence that Claimant was
not injured. Moreover, in finding of fact number 9, the WCJ accepted the video
evidence showing Claimant “bouncing up the stairs” and used it as a basis to reject
Dr. Ruht’s opinion that Claimant suffered a rupture of the retinaculum. Thus, it is
apparent that the WCJ addressed and discussed the video evidence in finding of fact
number 7 and used the video evidence to reject Claimant’s claim of continuing
disability in finding of fact number 9. Because credibility determinations and
questions that pertain to the weight to be afforded evidence are within the sound
discretion of the WCJ, Williams, 862 A.2d at 143, we cannot conclude that the WCJ
failed to issue a reasoned decision as required by Section 422(a) of the Act.




                                         14
                               IV. CONCLUSION
      Accordingly, we affirm the order of the Board.




                                         P. KEVIN BROBSON, President Judge

Judge Fizzano Cannon did not participate in the decision of this case.




                                        15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


County of Lehigh,                    :
                      Petitioner     :
                                     :
           v.                        :   No. 1343 C.D. 2020
                                     :
Ashley Moyer (Workers’               :
Compensation Appeal Board),          :
                       Respondent    :




                                   ORDER


     AND NOW, this 13th day of December, 2021, the order of the Workers’
Compensation Appeal Board, dated November 19, 2020, is hereby AFFIRMED.




                                     P. KEVIN BROBSON, President Judge